Citation Nr: 1123586	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  07-36 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for cervical strain.

4.  Entitlement to service connection for Dupuytren's contracture of the hands.

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL
The Veteran
ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1975 to November 1979.  He subsequently had periods of active duty for training and inactive duty training in the Navy Reserve until his retirement in January 2005.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2006 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2008, the Veteran appeared at a hearing before a Decision Review Officer.  A transcript of the hearing is in the Veteran's file.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

On the claims of service connection for allergic rhinitis and sinusitis, the service treatment records show that on entrance examination in June 1975 the Veteran gave a history of hay fever.  In March 1976, the Veteran was evaluated for recurrent seasonal rhinorrhea and sinus problems of several years' duration.  In August 1976, the Veteran was evaluated for a history of allergies.  A scratch test was positive for pollen and mold and animals and dust.  The impression was allergic rhinitis. In August 1977, it was noted that the Veteran had hyposensitization to pollen and dust and his symptoms had improved.  In May 1978, the Veteran was on allergy therapy and he was having sinus blockage.  In June 1978, the Veteran still had congestion.  






On the claim of service connection for cervical strain, the service treatment records show that in December 1976 the Veteran complained of a stiff neck that began while his hearing was being tested.  The impression was cervicothoracic strain.  In April 1978, ten days after the Veteran had felt a snap and immediate pain in the posterior neck while lifting weights, the impression was cervical muscle strain.  

On the claim of service connection for Dupuytren's contracture of the hands, records of the Navy Reserve show that on examination in May 2004 the pertinent finding was Dupuytren's contracture of the fourth fingers with relatively recent onset.  In October 2007, a private physician expressed the opinion that Dupuytren's contracture was related to the Veteran's history of heavy lifting while a navy diver.

In April 2008, the Veteran testified that he was recalled to active duty from October 1, 2001, to April 2, 2002. 

As the record does not contain sufficient evidence to decide the claims, further development under duty to assist is needed.

Accordingly, the case is REMANDED for the following action:

1.  Verify the Veteran's periods of active duty from October 2001 to April 2002; and periods of active duty for training from 1990 to 2004.  

2.  Afford the Veteran a VA examination to determine whether the pre-existing allergies were aggravated by the service.  








In formulating the opinion, please consider that a pre-existing condition is aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the normal progress of the disease. 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.

3.  Afford the Veteran a VA examination to determine:

a).  Whether the Veteran has a disability of the cervical spine, and, if so, 

b).  Whether it is more likely than not (greater than 50 percent probability), at least as likely as not (approximately 50 percent probability), or less likely than not (less than 50 percent probability) that the Veteran's current disability of the cervical spine is related cervical muscle strain in service in 1976 and in 1978.  

If, however, after a review of the record, an opinion cannot be made without resort to speculation, the VA examiner is asked to clarify whether the requested opinion cannot be rendered because there are several potential etiologies, if so, identify the other etiologies, 


and the cervical strain in service is not more likely than any other etiology to cause the Veteran's current disability of the cervical spine and that an opinion is beyond what may be reasonably concluded based on the evidence of record.

The Veteran's file should be made available to the examiner for review.  

4.  Afford the Veteran a VA examination to determine:

Whether it is more likely than not (greater than 50 percent probability), at least as likely as not (approximately 50 percent probability), or less likely than not (less than 50 percent probability) that Dupuytren's contracture of the hands is related to the Veteran's duties as a Navy diver and demolition expert, requiring repetitive lifting of heavy air tanks and diving equipment. 

If, however, after a review of the record, an opinion cannot be made without resort to speculation, the VA examiner is asked to clarify whether the requested opinion cannot be rendered because there are several potential etiologies, if so, identify the other etiologies, and the Veteran's heavy lifting in service is not more likely than any other etiology to cause the Veteran's current Dupuytren's contracture of the hands and that an opinion is beyond what may be reasonably concluded based on the evidence of record.

The Veteran's file should be made available to the examiner for review.  



5.  After the above development is completed, adjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


